IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEITH PENN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2412

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 6, 2016.

An appeal from the Circuit Court for Leon County.
Kathleen F. Dekker, Judge.

Jeffrey Lewis, Office of Criminal Conflict and Civil Regional Counsel, Region
One, and Melissa J. Ford, Assistant Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon review pursuant to Anders v. California, 386 U.S. 738 (1967), we find

no error with Appellant’s judgment or sentence, and affirm. We write only to

correct a scrivener’s error on Appellant’s scoresheet and order of community

control. See Ashley v. State, 850 So. 2d 1265, 1268 n.3 (Fla. 2003) (defining a
scrivener’s error as a written clerical error that is not “the result of a judicial

determination or error”). Appellant was found guilty by jury verdict, but his

scoresheet and order of community control incorrectly indicate that the charges

were resolved by plea. On remand, the trial court shall correct this error. See Carter

v. State, 173 So. 3d 1048, 1051 (Fla. 1st DCA 2015) (affirming judgment but

remanding for correction of scrivener’s error where scoresheet incorrectly

indicated plea instead of trial); Drayton v. State, 89 So. 3d 287, 287-88 (Fla. 1st

DCA 2012) (mem.) (instructing lower court to correct documents indicating plea,

where a jury found appellant guilty); Herrin v. State, 51 So. 3d 1207, 1208 (Fla. 1st

DCA 2011) (remanding for correction of scrivener’s error in manner of

disposition).

         Judgment AFFIRMED and cause REMANDED for correction of scrivener’s

error.

LEWIS, OSTERHAUS, and KELSEY, JJ., CONCUR.




                                          2